UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2007 or ¨ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-31898 PINNACLE AIRLINES CORP. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 03-0376558 (I.R.S. Employer Identification No.) 1689 Nonconnah Blvd, Suite 111 Memphis, Tennessee (Address of principal executive offices) 38132 (Zip Code) 901-348-4100 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant is a larger accelerated filer, an accelerated filer or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer¨ Accelerated Filerx Non-Accelerated Filer¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of October 31, 2007, 20,444,301shares of common stock were outstanding. Table of Contents Part I. Financial Information Item 1. Financial Statements Condensed Consolidated Statements of Income (Unaudited) 1 Condensed Consolidated Balance Sheets (Unaudited) 3 Condensed Consolidated Statements of Cash Flows (Unaudited) 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2.Management’s Discussion and Analysis of Results of Operations and Financial Condition 17 Item 3.Quantitative and Qualitative Disclosures about Market Risk 25 Item 4.Controls and Procedures 25 Part II.Other Information Item 1.Legal Proceedings 26 Item 1A.Risk Factors 26 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3.Defaults Upon Senior Securities 26 Item 4.Submission of Matters to a Vote of Security Holders 26 Item 5.Other Information 26 Item 6.Exhibits 27 Pinnacle Airlines Corp.Condensed ConsolidatedStatements ofIncome (Unaudited) (in thousands, except share data) PartI.Financial Information Item 1.Financial Statements Three Months Ended September 30, 2007 2006 Operating revenues Regional airline services $ 199,023 $ 206,827 Other 6,707 1,673 Total operating revenues 205,730 208,500 Operating expenses Salaries, wages and benefits 52,830 34,567 Aircraft maintenance, materials and repairs 22,396 8,691 Aircraft rentals 35,049 66,031 Aircraft fuel 10,856 28,041 Other rentals and landing fees 15,307 11,480 Ground handling services 24,520 21,663 Commissions and passenger related expense 7,120 900 Depreciation and amortization 2,449 1,003 Other 20,196 14,102 Provision for decreases in losses associated with bankruptcy filings of Northwest and Mesaba - (3,537 ) Total operating expenses 190,723 182,941 Operating income 15,007 25,559 Operating income as a percentage of operating revenues 7.3 % 12.3 % Nonoperating income (expense) Interest income 2,521 640 Interest expense (1,128 ) (1,198 ) Miscellaneous (expense) income, net (11 ) 18 Total nonoperating income (expense) 1,382 (540 ) Income before income taxes 16,389 25,019 Income tax expense 5,485 9,182 Net income $ 10,904 $ 15,837 Basic earnings per share $ 0.53 $ 0.72 Diluted earnings per share $ 0.48 $ 0.72 Shares used in computing basic earnings per share 20,470 21,945 Shares used in computing diluted earnings per share 22,544 21,990 The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Pinnacle Airlines Corp. Condensed ConsolidatedStatements ofIncome (Unaudited) (in thousands, except share data) Nine Months Ended September 30, 2007 2006 Operating revenues Regional airline services $ 568,278 $ 614,643 Other 17,996 5,460 Total operating revenues 586,274 620,103 Operating expenses Salaries, wages and benefits 150,392 104,587 Aircraft maintenance, materials and repairs 62,719 26,949 Aircraft rentals 103,997 198,093 Aircraft fuel 26,939 81,953 Other rentals and landing fees 44,359 33,954 Ground handling services 73,236 65,787 Commissions and passenger related expense 17,935 2,688 Depreciation and amortization 6,821 2,932 Other 58,270 38,749 Provision for decreases in losses associated with bankruptcy filings of Northwest and Mesaba (1,048 ) (2,172 ) Total operating expenses 543,620 553,520 Operating income 42,654 66,583 Operating income as a percentage of operating revenues 7.3 % 10.7 % Nonoperating income (expense) Interest income 8,468 1,789 Interest expense (6,109 ) (4,150 ) Loss on sale of unsecured claim (4,144 ) - Miscellaneous income, net 325 69 Total nonoperating expense (1,460 ) (2,292 ) Income before income taxes 41,194 64,291 Income tax expense 13,263 23,267 Net income $ 27,931 $ 41,024 Basic earnings per share $ 1.31 $ 1.87 Diluted earnings per share $ 1.17 $ 1.87 Shares used in computing basic earnings per share 21,398 21,945 Shares used in computing diluted earnings per share 23,863 21,981 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Pinnacle Airlines Corp.Condensed Consolidated Balance Sheets (in thousands, except share data) September 30, December 31, 2007 2006 Assets (Unaudited) Current assets Cash and cash equivalents $ 5,867 $ 705 Short-term investments 239,300 72,700 Receivables 58,383 100,925 Spare parts and supplies, net 14,976 8,061 Prepaid expenses and other assets 16,229 15,003 Deferred income taxes 12,006 - Total current assets 346,761 197,394 Property and equipment Flight equipment 88,696 38,436 Aircraft pre-delivery payments 70,400 - Other property and equipment 37,037 24,470 196,133 62,906 Less accumulated depreciation (26,151 ) (21,921 ) Net property and equipment 169,982 40,985 Deferred income taxes 72,265 - Other assets, primarily aircraft deposits 32,028 31,240 Goodwill, net 28,027 18,422 Intangible assets, net 17,510 13,232 Total assets $ 666,573 $ 301,273 Liabilities and stockholders’ equity Current liabilities Current maturities of debt and capital leases $ 11,874 $ - Pre-delivery payment facility 35,011 - Bank line of credit 8,375 - Accounts payable 30,638 18,201 Accrued expenses 67,265 26,190 Income taxes payable 24,187 16,658 Deferred income taxes - 6,815 Deferred revenue 24,549 - Other current liabilities 20,303 5,980 Total current liabilities 222,202 73,844 Senior convertible notes 121,000 121,000 Long-term debt, net of current maturities 11,068 - Capital leases, net of current maturities 3,941 - Deferred income taxes - 7,112 Deferred revenue, net of current portion 214,594 - Other liabilities 1,813 2,296 Commitments and contingencies Stockholders’ equity Preferred stock, par value $0.01 per share; 1,000,000 shares authorized, no shares issued - - Series A preferred share, stated value $100 per share; one share authorized and issued - - Series common stock, par value $0.01 per share; 5,000,000 shares authorized; no shares issued - - Common stock, $0.01 par value; 40,000,000 shares authorized; 22,402,333 and 22,080,585 shares issued 224 221 Treasury stock, at cost, 1,958,032 shares (35,207 ) - Additional paid-in capital 88,859 86,152 Retained earnings 38,079 10,648 Total stockholders’ equity 91,955 97,021 Total liabilities and stockholders’ equity $ 666,573 $ 301,273 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Pinnacle Airlines Corp. Condensed Consolidated Statements of Cash Flows (Unaudited) (in thousands) Nine Months Ended September 30, 2007 2006 Operating activities Net income $ 27,931 $ 41,024 Adjustments to reconcile net income to cash provided by operating activities: Provision for decreases in losses associated with bankruptcy filings of Northwest and Mesaba (1,048 ) (2,172 ) Loss on sale of unsecured claim 4,144 - Depreciation and amortization 8,584 3,998 Deferred income tax benefit (98,198 ) 1,662 Recognition of deferred revenue (16,562 ) - Excess tax benefits on the exercise of stock options (662 ) - Other 2,316 11 Changes in operating assets and liabilities: Receivables 51,817 (34,720 ) Increase in deferred revenue, primarily from assignment of Northwest claim 270,670 - Spare parts and supplies (698 ) (1,511 ) Prepaid expenses and other assets 729 (4,902 ) Accounts payable and accrued expenses 25,840 4,761 Income taxes payable 8,191 (3,401 ) Other liabilities (6,032 ) (2,160 ) Cash provided by operating activities 277,022 2,590 Investing activities Purchases of property and equipment (13,177 ) (2,612 ) Proceeds from sale of property and equipment 610 - Aircraft pre-delivery payments (70,400 ) - Acquisition of Colgan Air, Inc., net of cash acquired (8,273 ) - Purchases of short-term investments (826,030 ) (631,090 ) Proceeds from sales of short-term investments 659,430 617,875 Cash used in investing activities (257,840 ) (15,827 ) Financing activities Payments on capital leases (697 ) - Proceeds from pre-delivery payment facility 35,011 Payments on debt (16,418 ) - Payment on line of credit - (17,000 ) Debt issuance costs (263 ) Treasury shares repurchased (35,207 ) - Proceeds from exercise of stock options 2,892 - Excess tax benefits from exercise of stock options 662 - Cash used in financing activities (14,020 ) (17,000 ) Net increase (decrease) in cash and cash equivalents 5,162 (30,237 ) Cash and cash equivalents at beginning of period 705 31,567 Cash and cash equivalents at end of period $ 5,867 $ 1,330 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Pinnacle Airlines Corp. Notes to Condensed Consolidated Financial Statements (Unaudited) (all amounts in thousands, except per share data) 1.Description of Business and Basis of Presentation Pinnacle Airlines Corp. operates through its wholly owned subsidiaries, Pinnacle Airlines, Inc. (“Pinnacle”) and Colgan Air, Inc. (“Colgan”) (collectively, the ‘‘Company”).The Company purchased Colgan on January 18, 2007, as discussed below in Note 2.Where noted, the “nine months ended” for Colgan implies the period from the purchase date through September 30, 2007. Pinnacle is a regional airline that provides airline capacity to Northwest Airlines, Inc. (‘‘Northwest’’).Pinnacle operates as a Northwest Airlink carrier at Northwest’s domestic hub airports in Detroit, Minneapolis/St. Paul and Memphis, and the regional focus city of Indianapolis.As of September 30, 2007, Pinnacle offered regional airline services with approximately 744 daily departures to 119 cities in 36 states and six Canadian provinces.Effective December 1, 2007, Pinnacle will also begin operations as a Delta Connection carrier, providing airline capacity to Delta Air Lines, Inc. (“Delta”) at its Atlanta hub. Colgan is a regional airline that operates under partnership agreements with Continental Airlines, Inc. (“Continental”), United Air Lines, Inc. (“United”), and US Airways Group, Inc. (“US Airways”).Colgan operates as a Continental Connection Carrier out of Houston/George Bush Intercontinental Airport, a United Express carrier out of Washington Dulles Airport and as a US Airways Express carrier with significant operations at Pittsburgh, Boston and New York/LaGuardia airports.As of September 30, 2007, Colgan offered approximately 377 daily departures to 40 cities in 12 states.Effective January 2008, Colgan will also provide regional airline service under a capacity purchase agreement with Continental at its Newark Liberty International Airport hub. As shown in the following table, the Company’s operating aircraft fleet consisted of 139 Canadair regional jets (“CRJs”) and 49 turboprop aircraft at September 30, 2007. Aircraft Type Number of Aircraft Standard Seating Configuration CRJ-200 139 50 Total Pinnacle aircraft 139 Saab 340 42 34 Beech 1900D 7 19 Total Colgan aircraft 49 Total aircraft 188 These interim financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States, the instructions to Quarterly Report on Form 10-Q and Rule 10-01 of Regulation S-X, and should be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. In the opinion of management, the accompanying unaudited condensed consolidated financial statements reflect all adjustments (including normal recurring adjustments) necessary to present fairly the Company's financial position, the results of its operations and its cash flows for the periods indicated.Operating results for the periods presented are not necessarily indicative of the results that may be expected for the year ended December 31, 2007.Certain prior year amounts were reclassified to allow for consistent presentation subsequent to the acquisition of Colgan.Specifically, the reclassification of commissions and passenger related expense for the three and nine months ended September 30, 2006 was $900 and $2,688, respectively, which is reflected in the condensed consolidated statements of income as a decrease in other expense and an increase in commissions and passenger related expense. All amounts contained in the notes to the condensed consolidated financial statements are presented in thousands, with the exception of years, number of employees, per share amounts and number of aircraft. Accounting Policies The following are additions to the Company’s significant accounting policies included in its Annual Report on Form 10-K for the year ended December 31, 2006. Revenue Recognition Substantially all of Colgan’s operating revenue is obtained under its pro-rate operating agreements with US Airways, Continental, United and under essential air service (“EAS”) contracts with the Department of Transportation (“DOT”).Regional airline service revenues are recognized when flights are completed.Tickets are sold and processed by the partner airlines and amounts due to the Company are settled on a monthly basis. Passenger tickets typically include segments flown by Colgan and segments flown by the partner airlines. Passenger revenues are based on a pro-rated share of ticket prices earned by Colgan for the passengers transported.Colgan earns additional compensation or is subject to penalties based on the achievement of certain performance metrics. The public service revenue earned by the Company under its EAS contracts with the DOT is recognized based on actual flights completed to and from selected smaller cities and communities and is based on pre-determined contractual rates. Derivative Instruments The Company accounts for derivative financial instruments in accordance with the provisions of Statement of Financial Accounting Standards No. 133,
